Proceeding pursuant to CPLR article 78 in the nature of prohibition, inter alia, to prohibit the respondents from conducting further proceedings against the petitioner under Queens County Indictment No. 2833/97, and application for leave to prosecute the proceeding as á poor person.
Ordered that the application is granted; and it is further,
Adjudged that the petition is denied and the proceeding is dismissed, without costs or disbursements.
“Because of its extraordinary nature, prohibition is available only where there is a clear legal right, and then only when a court — in cases where judicial authority is challenged — acts or *528threatens to act either without jurisdiction or in excess of its authorized powers” (Matter of Holtzman v Goldman, 71 NY2d 564, 569; see, Matter of Rush v Mordue, 68 NY2d 348, 352). The petitioner has failed to demonstrate a clear legal right to the relief sought. Thompson, J. P., Sullivan, Pizzuto and Friedmann, JJ., concur.